The CORPORATE plan for Retirement SM EXECUTIVE Plan Service Agreement i The CORPORATE plan for RETIREMENT Executive Plan Service Agreement EXECUTIVE PLAN This Agreement is between Fidelity Management Trust Company ("Fidelity") and Supertex, Inc. (the "Employer"), who maintains the Plan designated below. Plan Name:Supertex Inc. Deferred Compensation Plan Implementation Type:Conversion Plan Plan Effective Date:12/01/2008 Original Implementation Date:10/01/2002 Company Publicly Traded:Yes Employer Address:1235 Bordeaux Drive Sunnyvale CA, 94089 Employer Contact Name:Finance Department Employer
